NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  CHRISTINE BIDA BEUCLER, Appellant.

                             No. 1 CA-CR 13-0492
                               FILED 07-22-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-008100-001
              The Honorable Pamela Hern Svoboda, Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                            STATE v. BEUCLER
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Peter B. Swann joined.


O R O Z C O, Judge:

¶1             Christine Beucler (Defendant), appeals her convictions and
sentences for three counts of trafficking in stolen property in the second
degree. Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878
(1969), advising this court that after a diligent search of the record, he was
unable to find any arguable question of law that is not frivolous. This
court granted Defendant an opportunity to file a supplemental brief in
propria persona, but she has not done so. See State v. Clark, 196 Ariz. 530,
537, ¶ 30, 2 P.2d 89, 96 (App. 1999).

¶2            Our obligation in this appeal is to review “the entire record
for reversible error.” Id. We have jurisdiction pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
(A.R.S.)     sections      12-120.21.A.1      (2003),     13-4031       and
-4033.A.1 (2010). Finding no reversible error, we affirm Defendant’s
convictions and sentences as corrected below.

                FACTS AND PROCEDURAL HISTORY 1

¶3           Victim allowed Defendant and Jessica Beucler (Co-
Defendant) to stay in her home temporarily. One day, Victim returned
home and noticed her jewelry box was unlocked and her jewelry was
missing. Victim notified police of the missing jewelry.

¶4           Scottsdale Police Department Detective P. located twenty-
two pieces of Victim’s missing jewelry at Super Pawn, a pawn shop.
Detective P. obtained several pawn ticket transactions for the stolen
jewelry signed by Defendant and Co-Defendant. Detective P. interviewed


1      When reviewing the record, “we view the evidence in the light
most favorable to supporting the verdict.” State v. Torres-Soto, 187 Ariz.
144, 145, 927 P.2d 804, 805 (App. 1996).



                                      2
                           STATE v. BEUCLER
                           Decision of the Court

a Super Pawn employee and a Cash America Pawn Shop (Cash America)
employee who were able to confirm Defendant’s identity from the alleged
transactions at the pawn shops. After her arrest, Detective P. interviewed
Defendant who admitted to stealing and pawning Victim’s jewelry.

¶5            Defendant was charged by indictment with three counts of
trafficking in stolen property. Under counts two and three, the State
alleged Defendant promoted and facilitated the pawn transactions on
September 10 and 13 as an accomplice. Shortly after Defendant’s
indictment, the State filed a motion alleging the multiple offenses were not
committed on the same occasion.

¶6           Defendant failed to appear for trial and was tried in
absentia. The trial court found Defendant was aware of the trial date and
as such, waived her presence. The trial court instructed jurors of
Defendant’s right to be absent from the trial and that her absence should
not be a factor considered when deciding if the State proved its case
beyond a reasonable doubt.

¶7             The jury found Defendant guilty on all counts and found
three aggravating circumstances. The trial court sentenced Defendant to
three years’ probation on count one. As to count two, the trial court
sentenced Defendant to the presumptive term of three and one-half years’
imprisonment. The trial court sentenced Defendant to the presumptive
term with a prior felony conviction to six and one-half years’ incarceration
as to count three. The sentences for counts two and three were to run
concurrent, and probation for count one was to start after Defendant’s
release from the Department of Corrections. Defendant received ninety-
two days of pre-sentence incarceration credit. Additionally, the trial court
ordered Defendant to submit to DNA testing and required her to pay the
cost of the testing.

                              DISCUSSION

¶8             We review the record for reversible error. Clark, 196 Ariz. at
537, ¶ 30, 2 P.3d at 96. Any reasonable inferences are resolved against the
defendant. State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981). A
reversal of a conviction based on insufficiency of the evidence requires a
clear showing that there is not sufficient evidence to support the jury’s
conclusions, under any hypothesis whatsoever. State v. Williams, 209 Ariz.
228, 231, ¶ 6, 99 P.3d 43, 46 (App. 2004) (stating we will not substitute our
judgment for that of the jury).




                                     3
                           STATE v. BEUCLER
                           Decision of the Court

I.    Sufficiency of the Evidence

¶9            “The finder-of-fact, not the appellate court, weighs the
evidence and determines the credibility of witnesses.” State v. Cid, 181
Ariz. 496, 500, 892 P.2d 216, 220 (App. 1995). We will not disturb a fact
finder’s “decision if there is substantial evidence to support its verdict.”
Id.

¶10            To secure a conviction for trafficking in stolen property in
the second degree, the State was required to prove Defendant (1)
recklessly (2) trafficked (3) in the property of another. A.R.S. § 13-2307.A
(2010). “’Recklessly’ means . . . a person is aware of and consciously
disregards a substantial and unjustifiable risk that the result will occur or
that circumstance exists.” Id. § 13-105.10(c) (Supp. 2013). “Stolen
property” is defined as “any property of another . . . that has been the
subject of any unlawful taking.” Id. § 13-2301.B.2 (2010). Trafficking
includes selling, transferring, distributing, dispensing, or otherwise
disposing of stolen property to another person. Id. § 13-2301.B.3 (2010); see
also State v. DiGiulio, 172 Ariz. 156, 159, 835 P.2d 488, 491 (App. 1992).
Under the accomplice liability theory, the State must prove the Defendant
possessed the intent to promote or facilitate the commission of an offense
and: (1) “solicits or commands another person to commit the offense; or
(2) aids, counsels, agrees to aid or attempts to aid another person in
planning or committing an offense; or (3) provides means or opportunity
to another person to commit the offense.” A.R.S. § 13-301 (2010).

¶11           In this case, sufficient evidence supports Defendant’s
convictions on three counts of trafficking in the property of another.
Defendant confessed she stole and pawned several pieces of Victim’s
jewelry on several different occasions. The record indicates Defendant
and Co-Defendant pawned several pieces of jewelry on September 6, 10,
and 13, 2011. Furthermore, Detective P.’s investigation of the theft linked
Victim’s stolen jewelry and the items that were pawned on September 6,
10, and 13, to Defendant. Defendant’s signature and finger print appear
on the three loan tickets from Super Pawn on September 6. Defendant
also admitted she knew that by stealing and pawning Victim’s jewelry,
Victim would suffer harm.

¶12          Defendant also confessed she assisted Co-Defendant with
transportation and “acted as a lookout” at Cash America and Super Pawn
on September 10 and 13. Moreover, Defendant admitted to stealing and
pawning Victim’s jewelry with Co-Defendant on September 10 and 13. A
Super Pawn employee identified Defendant and Co-Defendant from a


                                     4
                             STATE v. BEUCLER
                             Decision of the Court

video recording made on September 10. A Cash America employee also
identified Defendant and Co-Defendant on a video recording pawning
Victim’s jewelry on September 13. Defendant also identified herself and
Co-Defendant in photos from the video surveillance tape from Super
Pawn.

¶13           Thus, we find sufficient evidence supports Defendant’s
convictions on all counts.

II.    Sentencing Correction

       A.      Order Requiring DNA Testing

¶14           As part of her sentence, the trial court ordered Defendant to
submit to DNA testing and pay the cost of the testing pursuant to A.R.S. §
13-610 (Supp. 2013). While A.R.S. § 13-610.A authorizes the department of
corrections to “secure a sufficient sample of blood or other bodily
substances for [DNA] testing,” the statute does not identify who should
incur the costs of testing. See, e.g., State v. Reyes, 232 Ariz. 468, 471, ¶ 9, 307
P.3d 35, 38 (App. 2013).

¶15            Although Defendant could be fined as part of her sentence,
the trial court’s order that Defendant pay the costs incurred for DNA
testing was not a fine allowed under A.R.S. § 13-801.A. for the commission
of felonies. See id. at 472, ¶ 13, 307 P.3d at 39. Because § 13-610 does not
require Defendant to incur the cost of the DNA testing, there is no basis
for the cost to be imposed. See id. at ¶ 14.

¶16          Accordingly, we vacate the portion of the sentencing order
requiring Defendant to pay for DNA testing.

       B.      Pre-sentence Incarceration Credit

¶17           As part of our responsibility to review the record in its
entirety, see Clark, 196 Ariz. at 541, ¶ 49, 2 P.2d at 100, we evaluate
whether Defendant received the proper amount of credit for pre-sentence
incarceration. The trial court awarded Defendant ninety-two days of
pre-sentence incarceration credit in this case and neither party objected.
However, from this record we cannot verify whether the pre-sentence
incarceration credit the trial court gave Defendant is accurate. The record
does not reflect when Defendant was released after posting bond.
Nevertheless, at sentencing, the State and defense counsel both agreed
Defendant was entitled to ninety-two days of pre-sentence incarceration.
Because neither party raised this issue on appeal, we will not disturb the


                                        5
                           STATE v. BEUCLER
                           Decision of the Court

sentence imposed by the court. State v. Dawson, 164 Ariz. 278, 281-82, 792
P.2d 741, 744-45 (1990).

                             CONCLUSION

¶18           We have read and considered counsel’s brief and have
searched the entire record for reversible error. See Leon, 104 Ariz. at 300,
451 P.2d at 881. We find none. All of these proceedings were conducted
in compliance with Defendant’s Constitutional and statutory rights and
the Arizona Rules of Criminal Procedure. Defendant was represented by
counsel at all critical stages of the proceedings. Defendant was given an
opportunity to speak before sentencing and the sentences imposed were
within statutory limits. Furthermore, based on our review of the record
before us, sufficient evidence supports the jury’s verdicts.

¶19           Counsel’s     obligations     pertaining    to    Defendant's
representation in this appeal have ended. Counsel need do no more than
inform Defendant of the status of her appeal and her future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review, or counsel determines that
Defendant was not awarded the correct number of days of pre-sentence
incarceration credit. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if she desires, with a pro per motion for
reconsideration or petition for review.

¶20           Accordingly, Defendant’s convictions and sentences are
affirmed as corrected.




                                 :gsh




                                     6